272 F.2d 942
Randolph PHILLIPS and Myron Neisloss, Plaintiffs-Appellants,v.ALLEGHANY CORPORATION, Defendant-Appellee.
No. 159.
Docket 25694.
United States Court of Appeals Second Circuit.
Argued December 3, 1959.
Decided December 21, 1959.

Appeal from the United States District Court for the Southern District of New York; Sidney Sugarman, Judge.


1
Randolph Phillips and Myron Neisloss appeal from the dismissal for want of prosecution of the action against the Alleghany Corporation and another for violation of the Securities Exchange Act of 1934, 15 U.S.C.A. § 78a et seq., and for libel brought by them as common stockholders and as a Protective Committee for such stockholders of the defendant corporation.


2
Randolph Phillips, New York City, pro se.


3
Daniel Jacobs, New York City, for appellant Neisloss.


4
Morton Moskin, of White & Case, New York City (David Hartfield, Jr., of White & Case, New York City, on the brief), for appellee.


5
Before CLARK, WATERMAN and MOORE, Circuit Judges.


6
PER CURIAM.


7
Order of dismissal affirmed on the opinion of District Judge Sugarman, Rosen v. Alleghany Corp., D.C.S.D.N.Y., 172 F.Supp. 317.